Name: Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  animal product;  international trade
 Date Published: nan

 Avis juridique important|31996R1251Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin Official Journal L 161 , 29/06/1996 P. 0136 - 0141COMMISSION REGULATION (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albuminTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT Article XXIV.6 negotiations (1),Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in eggs (2), as last amended by Regulation (EC) No 2916/95 (3), and in particular Article 15 thereof,Whereas, the Community has undertaken, in the context of the World Trade Organization, to open tariff quotas for certain products in the poultrymeat sector; whereas therefore detailed rules for the application of these quotas should be laid down for the period 1 July 1996 to 30 June 1997;Whereas certain quotas were not opened during the period 1 January 1996 to 30 June 1996; whereas, therefore, these should be added to the quantities provided for in this Regulation;Whereas the administration of the arrangements should be based on import licences; whereas, to that end, detailed rules should be laid down for submission of the applications and the information which must appear on applications and licences, notwithstanding Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2137/95 (5); whereas, in addition, provision should be made for licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance; whereas it is in the interests of importers and exporters to allow a licence application to be withdrawn after the coefficient of acceptance has been fixed;Whereas, in order to ensure a regular flow of imports, the quantities referred to in Annex I should be spread out over one year;Whereas, to ensure proper administration of the system, the security for import licences under the system should be fixed at ECU 20 per 100 kg (weight of product); whereas in order to eliminate the risk of speculation inherent in the system in the poultrymeat sector, precise conditions governing access by traders to the said system should be laid down;Whereas the attention of operators should be drawn to the fact that licences may only be used for products which comply with all veterinary provisions in force in the Community;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 For the period from 1 July 1996 to 30 June 1997, the import tariff quotas listed in Annex I hereto are opened for the product groups and under the conditions indicated therein.Article 2 The quotas referred to in Article 1 shall be subdivided as follows:- 25 % from 1 July to 30 September,- 25 % from October to 31 December,- 25 % from 1 January to 31 March,- 25 % from period 1 April to 30 June.However, for group P3 an additional quantity of 60 tonnes shall be available from 1 July to 30 September.Article 3 All imports into the Community under the quotas referred to in Article 1 shall be subject to the presentation of an import licence.Article 4 The import licences referred to in Article 3 shall be subject to the following provisions:(a) Applicants for import licences must be natural or legal persons who, at the time their application is submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported not less than 50 tonnes of products falling within the scope of Regulation (EEC) No 2777/75 in each of the two calendar years preceding the year in which the licence application is lodged. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system.(b) Licence applications must not cover more than one of the groups referred to in Annex I to this Regulation. They may involve several products covered by different CN codes and originating in a single country; in such cases, all the CN codes shall be indicated in sections 15 and 16.Licence applications must relate to at least 1 tonne and to a maximum of 10 % of the quantity available for the group concerned and the periods specified in Annex 2.(c) Section 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indicated.(d) Section 20 of licence applications and licences shall show one of the following:- Reglamento (CE) n ° 1251/96- Forordning (EF) nr. 1251/96- Verordnung (EG) Nr. 1251/96- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1251/96- Regulation (EC) No 1251/96- RÃ ¨glement (CE) n ° 1251/96- Regolamento (CE) n. 1251/96- Verordening (EG) nr. 1251/96- Regulamento (CE) n º 1251/96- Asetus (EY) N:o 1251/96- FÃ ¶rordning (EG) nr 1251/96.(e) Section 24 of licences shall show one of the following:- Reglamento (CE) n ° 1251/96- Forordning (EF) nr. 1251/96- Verordnung (EG) Nr. 1251/96- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1251/96- Regulation (EC) No 1251/96- RÃ ¨glement (CE) n ° 1251/96- Regolamento (CE) n. 1251/96- Verordening (EG) nr. 1251/96- Regulamento (CE) n º 1251/96- Asetus (EY) N:o 1251/96- FÃ ¶rordning (EG) nr 1251/96.Article 5 1. Licence applications may be lodged only during the first 10 days of each period as specified in Article 2.2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications in respect of the current period concerning products in the same group in the Member State in which his application is lodged or in another Member State.Where an applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. However, an applicant may lodge more than one application for import licences for products in one group, where such products originate in different countries. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 4 (b) as well as application of the rules in the previous subparagraph, as a single application.3. A security of ECU 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1.4. Member States shall notify the Commission, on the fifth working day following the end of the application submission period, of applications lodged for each of the products in the group in question. Such notification shall include a list of applicants and a statement of the quantities applied for in the group.All notifications, including 'nil` notifications, shall be made by telex or fax on the working day stipulated, drawn up in accordance with the model in Annex II in cases where no application is made, and with the models in Annexes II and III in cases where applications have been made.5. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 4.If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance for the quantities applied for. Where this percentage is less than 5 %, the Commission may decide not to award the quantities applied for; the securities shall be released immediately.Operators may withdraw their licence applications within 10 working days following publication of the single percentage of acceptance in the Official Journal of the European Communities if application of the percentage results in the fixing of a quantity less than 20 tonnes. The Member States shall inform the Commission thereof within five days following the withdrawal of the licence application and shall release the security immediately.The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period of the quota period referred to in Article 1.6. Licences shall be issued as quickly as possible after the Commission has taken its decision.7. Licences may only be used for products which comply with all veterinary provisions in force in the Community.Article 6 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue.However, licences shall not be valid beyond 30 June 1997.Import licences issued pursuant to this Regulation shall not be transferable.Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply.However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be entered in section 19 of the licence.Article 8 This Regulation shall enter into force on 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 282, 1. 11. 1975, p. 77.(3) OJ No L 305, 19. 12. 1995, p. 49.(4) OJ No L 331, 2. 12. 1988, p. 1.(5) OJ No L 214, 8. 9. 1995, p. 21.ANNEX I >TABLE>ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 1251/96COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - POULTRYMEAT SECTOR>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 1251/96COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - POULTRYMEAT SECTOR>END OF GRAPHIC>